TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00221-CR



               Manuel Constancio aka Manuel Ruiz Constancio, IV, Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
      NO. A-13-1024-SA, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A jury found appellant Manuel Constancio aka Manuel Ruiz Constancio, IV, guilty

of indecency with a child by contact and sentenced him to fourteen years in prison. Appellant’s

court-appointed attorney has filed a brief concluding that this appeal is frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant

has filed a brief and a supplemental brief.
               We have reviewed the record and the briefs and agree that the appeal is frivolous and

without merit. We affirm the judgment of conviction and grant counsel’s motion to withdraw as

appellant’s attorney.




                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Affirmed

Filed: August 28, 2015

Do Not Publish




                                                 2